DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the description of the appliance in relation to the figures is unclear.  Firstly, in the specification, the numeral 8 is associated with an ‘appliance’ and then later in the specification the numeral 23 is called ‘an appliance.’ This is confusing. Secondly, it is unclear how the lubricating device 19 comprises ‘appliance 23.’  In the figures, 23 is pointing to the gear wheel 21 that is being ground by grinding wheel 22.  The numeral 23 is part of the gear wheel not part of the device 19.  This is totally unclear.
Appropriate correction is required.
Drawings
The drawings are objected to because it is unclear how the lubricating device 19 comprises ‘appliance 23.’  In the figures, 23 is pointing to the gear wheel 21 that is being ground by grinding wheel 22.  The numeral 23 is part of the gear wheel not part of the device 19.  This is totally unclear. There are two ‘23’s shown in Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims rely heavily on the workpiece and the method of how the device ‘covers’ or abuts the workpiece to bring cooling liquid to a contact area between the grinding tool and workpiece tooth.  However, as detailed below, the claims are totally unclear with respect to the device and the structure and how it attaches or abuts the workpiece to carry out intended function.  Since the device is directly dependent on the workpiece it seems more appropriate to submit a combination claim of a liquid feeding device in combination with a gear workpiece and then detail the workpiece and how the feeding device connects and supplies liquid.	
Claim 1, the term ‘covering’ is unclear.  Is the invention directed toward a ‘cover?’  Or does the invention relate to a device for supplying lubricant during a grinding process of a gear having a toothed profile?  
	The claims recite, ‘in its operative state.’  This suggests these are method steps that are not defined by structure. This is unclear. 
Claim 2, does the guiding means cover the tooth? This is not clear from claim 1.The term ‘at least one channel’ refers to what? How does it ‘delimit at least one channel?’ What is the structure that defines this ‘delimit? The phrase ‘and that can be arranged’ refers to what? What defines a ‘tooth intermediate space?’ Claim 3 has similar 112 issues. Claim 4, what defines ‘abutment area?” What is abutting what? How is the shape ‘adjusted?’ What is the structure to ‘adjust?’ Claim 5, ‘the lateral walls’ lacks antecedent basis. What does ‘respectively’ refer to? The ‘channel width’ lacks antecedence. How does channel width increase? Is this part of a method of increasing? What does ‘growing distance’ mean? 
Claim 6, ‘the abutment area’ lacks antecedent basis. Abutment area of what? The ‘tooth height’ lacks antecedent basis as well as ‘the height of the lateral walls.’ The rest of claim 6 is completely unclear. The decreasing and increasing distance from abutment has not been properly defined. What does ‘at least in 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 15, as best understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by JP2015042445 (JP5897100).	
JP’445 discloses, as best understood, 1. A device (9,190) for covering a tooth profile W during machine-processing with a tool 3, comprising an appliance 12 for coolant device 9, 19,190 for applying cooling lubricant 9A (supply) to at least one contact area between the tool 3 and the tooth profile W during machined processing of the tooth profile W by means of the tool 3, wherein the appliance 12 has coolant nozzle 9,19,190  that has a guiding means 91-96, 191-196 with which a front face of the tooth profile W in an area that is facing towards the contact area (Fig 3-1) and an environment of the tooth profile W in front of the area can be covered at least partially (Fig 3-1), wherein the appliance 9,19,190 is 
2. The device according to claim 1, wherein, in its operative state in which it covers the tooth profile, the guiding means delimits at least one channel (partitioned plate forms channels 191-196, Fig 3-3) that is open towards the tool 3 and that can be arranged so as to be at least partially aligned (Fig 3-1) with a tooth intermediate space of the tooth profile W.  
3. The device according to claim 2, wherein, in the operative state of the guiding means in which it covers the tooth profile, the at least one conduit 91-96 opens into the channel in an area of the channel that is facing towards the front face of the tooth profile (Fig 3-1).  
4. The device according to claim 1, wherein, in an abutment area at the front face of the tooth profile, the guiding means 19 has a shape 91a (Fig 8) that is at least approximately adjusted to the shape of the tooth profile.  
5. The device according to claim 2, wherein the lateral walls 200 of the guiding means 190 that delimit the channel respectively have a profile in which the channel width is increased with growing distance from the front face of the tooth profile (as best understood, the further away the guide means 190 the larger the flow of liquid from channels).  
6. The device according to claim 5, wherein, in the abutment area at the front face of the tooth profile, the lateral walls (Fig 8 the walls are seen to delimit the channels 91a) of the guiding means 19 have a height that corresponds to the tooth height between a tooth base and a tooth tip of the tooth profile (this is dependent of the size of the workpiece teeth), wherein the height of the lateral walls of 91a of the guiding means 19 respectively decreases (see Fig 8, as the height decreases toward outlet which is 
7. The device according to claim 2, wherein the orifice area (91a, 91-96, 191-196) of the conduit opening into the channel is embodied in such a manner that, in the operative state of the guiding means in which it covers the tooth profile W, the cooling lubricant 9A discharged from the conduit can be guided in the direction of the contact area between the tool and the tooth profile (Figs 3-1,3-2).  
8. The device according to claim 2, wherein the appliance has at least two conduits (91-96, 191-196), wherein respectively one orifice area of a conduit is provided in the area of one of the lateral surfaces of the guiding means 9,19,190 that delimit the channel that can be assigned to the tooth intermediate space.(see Figs 3-1,3-2)  
9. The device according to claim 8, wherein the conduits are connected to a common cooling lubricant supply area 9A.  
10. The device according to claim 1, wherein the direction in which the cooling lubricant 9A can be guided from the conduit 91-96,191-196 in the direction of the contact area between the tool 3 and the tooth profile W and a rotational direction of the tool in the contact area with the tooth profile correspond to each other ( Fig 3-1 shows a one to one correspondence of a channel 91-96 to the teeth of the workpiece W).  
11. The device according to claim 2, wherein the appliance has multiple guiding means (walls of partition plate 200) , wherein respectively one guiding means can be assigned to respectively two teeth and a tooth intermediate space of the tooth profile that is delimited by them (depending on the size of the workpiece and teeth).  
12. The device according to claim 9, wherein the appliance 12 has a structural component that is connected to the guiding means 9,19,190  and that can be brought into operative connection with a work piece holder W, with the cooling lubricant supply 9A area being provided via 91-96, 191-196 in its area [0029].  

14. The device according to claim 13, wherein the cooling lubricant supply area 9A comprises cooling lubricant conducting areas 91-96, 191-196 in the structural component as well as in the further structural component (pipes 91-96 fit within guide 9 and channels 191-196 fit within guide 190F in a sealed fashion, see Fig 3-3 dotted lines show sealed connection between structures), wherein an interface between the structural component and the further structural component is sealed off against an environment by means of a seal.  
15. The device according to claim 9, wherein the cooling lubricant supply area 9A is embodied in such a manner that cooling lubricant via 91-96, 191-196 from the cooling lubricant supply area 9A can respectively only be supplied to that conduit  91-96, 191-196 that has an orifice area (at outlets of 91-96, 191-196) via which cooling lubricant can be applied to a contact area between the tooth profile W and the tool 3.  
 PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar cooling devices for grinding gears.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 16, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723